Plaintiff, a boy, was astride a small bicycle which was parked on his right side of a street in Flint. He had one foot on the curb and the other on the pavement. He had been there for nearly 10 minutes. It was about 8 o'clock in the evening of September 16, 1926. The street lights were on. The street runs north and south. The boy was on the east side facing north. Defendants' automobile, driven by defendant Mrs. Wooley north on the street, ran over plaintiff and the bicycle, and plaintiff was injured. At the conclusion of plaintiff's proof, verdict for defendants was directed on the ground that plaintiff was guilty of contributory negligence as a matter of law. Plaintiff brings error.
The accident antedates the uniform motor vehicle act (Act No. 318, Pub. Acts 1927). No point is made in fact or law respecting presence or absence of light or lights on the bicycle at the time. It does not appear that parking vehicles in the street was forbidden. The bicycle is a vehicle.Myers v. Hinds, 110 Mich. 300 (33 L.R.A. 356, 64 Am. St. Rep. 345); 4 Words and Phrases (2d Ser.), 1146; 8 Words  Phrases (1st Ser.), 7284.
On the case as presented, it is held that the boy had a right to park his little vehicle in the street as he did, that he was not negligent in being there, nor in not being watchful of vehicles coming from behind. The record shows no negligence of plaintiff. It indicates negligence of defendant. In its present state it does not support counsel's contention that defendants *Page 5 
were wanton or reckless or guilty of gross negligence.Gibbard v. Cursan, 225 Mich. 311.
Judgment reversed. Costs to plaintiff. New trial granted.
FEAD, C.J., and NORTH, FELLOWS, WIEST, McDONALD, POTTER, and SHARPE, JJ., concurred.